Title: To Benjamin Franklin from John Foxcroft, 1 February 1775
From: Foxcroft, John
To: Franklin, Benjamin


Dear Sir
New York Febry. 1st. 1775
Yours of Decr. 7th. I rec’d Yesterday Informing me of your having drawn a Bill on me, which shall meet with due honour when it appears. And I hope it will not be long before we have the pleasure of seeing you over when we can adjust our Accts. as it appears by mine that you have over drawn. However any mistakes may easyly be rectified at a future Day.
I had a Letter from Mr. Todd by Yesterdays Packet who says that you were ready to pay your Ballance of Nine hundred and Seventy three Pounds and five Pence as soon as I had given you up your Voucher’s and sent you a discharge. I really don’t comprehend what is mean’t by the Vouchers and as to a discharge I should imagine it ought to come properly from the Gentlemen who Commission’d you.

Mrs. F and my little Girls are well. She joins me in affectionate Regards to you and the good Family in Craven Street. I am as ever yours most affectionately
John Foxcroft
To Benjn. Franklin Esqr.
 
Addressed: To Benjn: Franklin Esqr: / at Mrs. Stevensons Craven Street / Strand / London J. Free: Foxcroft Esq.
Endorsed: Mr Foxcroft
